*740OPINION OP COURT.
The following is taken, verbatim, from the opinion.
BY THE COURT.
We have considered the question of law as to which of the two automobiles was entitled to the right of way. Assuming, for the por-poses of the case, that each of the two streets in question was a main thoroughfare and that the intersection gave neither driver of the automobiles in question the preference, so far as that proposition is concerned, the plaintiff in the Municipal Court would be entitled to preference under the law which prescribes that the party approaching an intersection shall have preference over another party approaching the same intersection from the left.
Finding no prejudicial error, the judgment of the lower courts are affirmed.
(Femeding, Kunkle and Allread, JJ., concur.)